             Case 1:19-cv-06483-RA Document 89 Filed 03/22/21 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 J. DEAL PARTNERSHIP I, L.P., et al.,                             DATE FILED: 3-22-21

                            Plaintiffs,
                                                                    19-CV-6483 (RA)
                       v.
                                                                         ORDER
 TEEKAY OFFSHORE PARTNERS, L.P., et
 al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

               Due to a scheduling conflict, the oral argument in this case is hereby adjourned until

March 25, 2021 at 3:30 p.m., rather than 3:00 p.m., as originally scheduled. The Court will hold argument

by telephone. The parties shall use the dial-in information provided below to call into the conference:

Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is open to the public.

SO ORDERED.

Dated:    March 22, 2021
          New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
